EXECUTION VERSION


SECOND AMENDMENT




SECOND AMENDMENT, dated as of August 23, 2017 (this “Amendment”), among AVIS
BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the “Borrower”),
the Lenders party hereto and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H:
WHEREAS, reference is hereby made to the Fourth Amended and Restated Credit
Agreement dated as of October 7, 2016 (as heretofore amended, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement” and, as
amended by this Amendment and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among others, Holdings, the
Borrower, Avis Budget Group, Inc., the subsidiary borrowers from time to time
parties thereto, the several lenders from time to time parties thereto (the
“Lenders”) and the Administrative Agent; and


WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to amend Section 7.1 of the Existing Credit Agreement
as set forth herein;


WHEREAS, as permitted by Section 10.1 of the Credit Agreement, the Required
Lenders and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.
SECTION 2.Amendments to the Existing Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 4 of this Amendment, Section
7.1 of the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:
7.1     Financial Condition Covenant. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below (commencing with the
fiscal quarter ending September 30, 2016) to exceed the ratio set forth below
opposite such fiscal quarter:




--------------------------------------------------------------------------------




Fiscal Quarter
Consolidated  
Leverage Ratio
September 30, 2016
4.75 to 1.00
December 31, 2016
4.75 to 1.00
March 31, 2017
4.75 to 1.00
June 30, 2017
4.75 to 1.00
September 30, 2017
4.75 to 1.00
December 31, 2017
4.75 to 1.00
March 31, 2018
4.75 to 1.00
June 30, 2018
4.75 to 1.00
September 30, 2018
4.50 to 1.00
December 31, 2018
4.50 to 1.00
March 31, 2019
4.50 to 1.00
June 30, 2019
4.50 to 1.00
September 30, 2019
4.25 to 1.00
December 31, 2019
4.25 to 1.00
March 31, 2020
4.25 to 1.00
June 30, 2020
4.25 to 1.00
September 30, 2020
4.00 to 1.00
December 31, 2020
4.00 to 1.00
March 31, 2021
4.00 to 1.00
June 30, 2021 and thereafter
4.00 to 1.00



SECTION 3.Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that, after giving effect to
this Amendment (i) each of the representations and warranties set forth in
Section 4 of the Credit Agreement are true and correct in all material respects
except to the extent that such representations and warranties expressly relate
solely to a specific earlier date, and except for any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect,” or
similar language, in which case the Borrower hereby confirms, reaffirms and
restates that such representations and warranties are true and correct in all
respects and (ii) no Default or Event of Default shall have occurred or be
continuing.
SECTION 4.Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions (the date on
which such conditions are satisfied, the “Second Amendment Effective Date”):
(a)    The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by (i) a duly authorized officer of Holdings
and the Borrower and (ii) the Required Lenders; and
(b)    All fees required to be paid to the Administrative Agent and the Lenders
in connection herewith, accrued reasonable and documented out-of-pocket costs
and expenses (including, to the extent invoiced in advance, reasonable legal
fees and out-of-pocket expenses of one firm of counsel) and other compensation
due and payable to the Administrative Agent and the Lenders on or prior to the
Second Amendment Effective Date shall have been paid.




--------------------------------------------------------------------------------






SECTION 5.Continuing Effect; No Other Amendments or Consents.
(a)    Except as expressly provided herein, all of the terms and provisions of
the Existing Credit Agreement are and shall remain in full force and effect. The
amendments provided for herein are limited to the specific subsections of the
Existing Credit Agreement specified herein and shall not constitute a consent,
waiver or amendment of, or an indication of the Administrative Agent’s or the
Lenders’ willingness to consent to any action requiring consent under any other
provisions of the Existing Credit Agreement or the same subsection for any other
date or time period. Upon the effectiveness of the amendments set forth herein,
on and after the Second Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.


(b)    The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.


SECTION 6.Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement.
SECTION 7.Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
SECTION 8.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
AVIS BUDGET HOLDINGS, LLC


By: /s/ Rochelle M. Tarlowe      
Name: Rochelle M. Tarlowe
Title: Senior Vice President and Treasurer


AVIS BUDGET CAR RENTAL, LLC


By: /s/ Rochelle M. Tarlowe   
Name: Rochelle M. Tarlowe
Title: Senior Vice President and Treasurer



Signature Page to Second Amendment

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as Administrative Agent


By: /s/ Robert D. Bryant      
Name: Robert D. Bryant
Title: Executive Director





Signature Page to Second Amendment